—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered June 15, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 9 to 18 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification.
Defendant’s challenge pursuant to Batson v Kentucky (476 US 79) was properly denied. The record supports the court’s implicit finding that defendant failed to make out a prima facie case of unlawful discrimination. Defendant received ample opportunity to attempt to establish a prima facie case and made no request for any further opportunity.
*364The court properly exercised its discretion in limiting cross-examination of an investigating detective, who was not a fingerprint or crime scene expert, on the subject of dusting for fingerprints. Defendant did not establish a proper foundation for this line of inquiry.
The violation of CPL 160.50 arising out of the fact that an identification of defendant was from a photograph taken from a dismissed and sealed case did not require suppression of the identification testimony or dismissal of the indictment (People v Patterson, 78 NY2d 711).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.